Citation Nr: 0633687	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for heart disease.  

4. Entitlement to service connection for post-traumatic 
stress disorder.

5. Entitlement to service connection for irritable bowel 
syndrome.  

6. Entitlement to service connection for a sinus condition.  

7. Entitlement to service connection for residuals of a shell 
fragment wound of the left leg.

8. Entitlement to service connection for flat feet.  

9. Entitlement to service connection for a sleep disorder.  
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

The veteran had an appeal pending before the Board on claims 
of service connection for bilateral hearing loss, tinnitus, 
heart disease, post-traumatic stress disorder, irritable 
bowel syndrome, a sinus condition, residuals of a shell 
fragment wound of the left leg, flat feet, and a sleep 
disorder, when in died in July 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2006, the veteran's attorney notified the Board 
that the veteran had died, and public records show that the 
veteran died in July 2006.  

As the veteran's death occurred during the pendency of his 
appeal to the Board on the claims of service connection for 
bilateral hearing loss, tinnitus, heart disease, post-
traumatic stress disorder, irritable bowel syndrome, a sinus 
condition, residuals of a shell fragment wound of the left 
leg, flat feet, and a sleep disorder, and as a matter of law, 
a veteran's claims do not survive his death, the appeal must 
be dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  


ORDER

The appeal of the claims of service connection for bilateral 
hearing loss, tinnitus, heart disease, post-traumatic stress 
disorder, irritable bowel syndrome, a sinus condition, 
residuals of a shell fragment wound of the left leg, flat 
feet, and a sleep disorder is dismissed.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


